Title: To Benjamin Franklin from Trevor Newland, 5 February 1776
From: Newland, Trevor
To: Franklin, Benjamin


Sir
Stafford 5th. Feby. 1776.
Immediately after I had waited upon you at Philada. I proceeded to N. York, and finding much difficulty in pursuing my Intended journey, I deliver’d your Dispatches to Mr. Lewis, by Direction of Mr. Van B. Levingston, and wrote to you at my return acquainting you therewith. I have not wrote to you so frequently as I would do Immagining that your time might be Employ’d better in Matters of Greater moment to the publick, and where publick Utility is in question apologys become unnecssary, please therefore to accept the following hints from one who has seen service. I’m amazed at a ship or two laying at N. York for some time past in open Violation of the United Provinces, I never saw two Vessels that lay in more danger were they Attack’d, and they as well know it, the Asia lay long in the North River and refused to go into the Sound, until Parker a Senr. Capt. was sent with a ship to reinforce him, with positive orders from the Admiral to go in, it may also be seen by their writing to the Mayor, and by Parkers treatning, and bullying the Town. There is three ways of taking or destroying them, could it be kept secret, first by boarding for as the Asia must Ground at low water the springs upon her Cabels would be of no use, and I apprehend that her lower Guns could not range over the wharf when a Ground, therefore, a few guns with Grape shot run down upon the Wharfs upon her bow and quarter, would efectually sweep and Clear her decks while the people Boarded. Secondly if there was mortars or even Guns to through combustable matter on the decks, into the Riging, to stick on her sides, with grape as before, to prevent extinguishment, the guns with the grape would be out of the power of her Guns while a ground. The 3d and best method as I immagin, I would undertake myself with a reasonable person to Command the detachment, as second in Command or Ingineer, or Conductor of the Works, or as I told you, in any Character so that I might be servisable to the Cause. The method I will here lay down as well as I can, there is Long Island and Nutten Island well situate’d to place Guns, and I immagin three or four hundred men would be Sifficient to Compleat all the works that would be Necessary in one night, the greatest difficulty would be to get Cannon to Nutten Island, but they might come from the Narrows by night in flats, it would be Imposible to point out either the facilitys, or difficultys, of the undertaking in the Course of a letter, the greatest difficulty will be to keep it sacred [secret] from the people of N. York. It occur’d to me when they went to quel the Torys upon Long Island that it would be a good time, but there might be a divertion of the like kind, and on the same or on any other that might keep it Secret from the people of Stattan Island, Long Island, and N. York, whome I look upon to be Very rotten, and to have done much hurt. If this matter is not soon put in execution, they will be reinforced or they will fall into the N. River, but if there was a lodgment with some Guns upon Nutten Island, with the Town Battery to Assist, the Could not get out without runing a Ground. As soon as the Batterys upon Long Island, and Nutten Island, begin to play there should be some of the Connecticut men, or some others, ready to run down upon the wharfs with some few Guns a head and a Stern, with grape, to Clear the decks, and fire into the ports while loading. The batterys will have this advantage, that they Can play by night if Clear, this method will so harres and disable them that they must strike quicly, or they will be boarded, when this affair is finished the men Should Immediately march to the Narrows, and Erect a battery that would keep all out, and all In. 20 Guns would Sink any Vessel that would dare attempt to go up properly disposed of, and would be out of the range of all shot from shiping, your Crusers would find Shelter and a good harbour, had this been done last summer, our Enemies at Boston would Starve e’ar this. There should be a Camp formed there early in the Spring, and two Strong Forts Erected with retrenchments to Cover them, for you may depend upont there will be a Vigorous push made early to get up the north river, works upon each[?] Side would greatly retard and delay their Opperations, and I doubt not but defeat the design of the Campaign. To attack both, they must divide their Army, which would greatly harres them, and if they wait to attack them one after another the Campaign is lost, besides the Attacks made upon them at Landing within the Vicinity and perhaps under cover of these forts, and retrenchments, also the attacks on their rear, while they are attacking the works. In short we have every thing in our favor to defeat the Ensuing Campaign, if we only begin in time and conduct matters properly, you want nothing but experianc’d Officers 500 at least. But to return to the men of War, that, I find so much intimidates the people of this Country, is a well Constructed floating Battery, formidable and powerfull in her own Element at sea, no doubt, but when Opposed to the land but an Eggshell, Batterys and Guns properly placed will soon silence them. I will here describe as well as I can the batterys of late made use of against shiping, the old batterys in our ports and harbours at home found almost useless as they are built, they are all built simular or like that at N York, Verry low and near the water, whereby the Vessel has all the power over them that she Could wish, not only from her great Guns, but small arms, where as quite the reverse aught to be the Case, the batterys should be fixed at a distance from the Water and Vessel, no nearer then 200 yards if the Ground will admit, from the Channel or where the Vessel is to Anchor or sail, and upon ground high enough to be out of the range of her shot. If such ground can not be found, take the highest you can get, and sink or let in your platforms and guns upon the top or Summit of the hill, the muzels of the guns as it were peeping out of the hill, thus the men will work their Guns when thus situated with facility and safety and out of the reach of all shot. There is no ship in the world that would dear offer to Attack or pass such a battery, if 20 Guns was mounted, these are the kind of batterys that I would prepose for all attacks upon Vessels, and what I would make use of upon Long Island, and Nutten Island, and tho the land is not so high as may be wished, yet the sinking and leting in the Guns into the firm and highest Ground will answer the purpose no doubt. Ships fire verry slow, and fire at randum, neither can it be Immagin’d, that men can stand to their Guns, where shot, and Splinters, is Continualy flying, much less level and point Guns Accurately, inshort the must do as the french did on board 4 sail of the Line at Lewisburgh, in a Short time the must Strike, or jump into the Hold, Notwithstanding we never had more than two Guns playing upon any Ship at a time. Twelve Guns would be sufficient, Six upon long Island, and Six upon Nutten Island, and 12 pounders would be heavey enough as the distance is but short, and less then 3 lb. of powder would be sufficient for a Charge there aught to be two men to each Gun, that understand loading and fireing, the rest may be raw. I would Immagin that Lord Sterling would be a verry proper person to Command the detachment, and would readily accept the Command I make no Doubt, the troops might keep moveing some at the Narrows some at the ferry at York some even might go to jamaica flat bush &c. until Guns and Matters are in readiness, the Command Officer and Ingineer at the ferry, off and on, to reconnoiter the Ground, and View the position of the Vessels. I have here thrown a few matters togeather in a rough maner however I shall not Needlessly make any apology for troubling you, as the Intention is Good. I can asure you that these hints as I call them, are no whim, or production of my own, but from real practice and Experiance, which I have often seen and help’d to execute in Rivers, Lakes, and Harbours. I would not offer to Impose any thing of My own fraiming, And inshort I have seen somuch of War fair during 28 years service, and as Experiance is allow’d to be the best master, if I follow only that which I have seen, and executed, there Can be no rom in me left for Invention. I cannot dismis the Narrows yet, tho I need not inform you, that that part should be much attended to, let the York people be Torys or what the will, the Enemy should not be allow’d to slip into the heart of the Countery, without Gaining it by Inches. The Narrows are Centrical, and the people thereabouts disposed to be troublesom, it is a most desirable situation for an Army, as they can Act either to the Easward, or Westword togeather, or seperate, and supplys can come from all quarters either by land or Water.

My acquaintance friends to the Cause have frequently attack’d me with respect to my Inactivity in this affair. I told them frequently that I had offered my services to you, and said that no doubt but I should be call’d upon when Wanted, this appeased them for some time, but at our County meeting at Freehold, they threw out several Innuendos, purporting, that I never had Offer’d my Services signafying that it appear’d to them Imposible, or Verry Strange, that an Experanced Officers Service at such a juncture could be refused by any Prince, or Potentate. I beg therefore that you’d offer my services to the Honble. the Congress and send me something to shew that I have done so, otherways notwithstanding, I belong to all their Committees and Councils (but they look upon that as Trifling in a Millitery man) yet I expect to be look’d upon as a rank tory in a short time, without you send me something to shew them. They have attack’d Morris Violently, they look upon all who is, or have been, Connected with Goverment with an eye of distrust especially Officers that is not Employ’d. A battery plac’d as before mentione’d, has great power and Command of Shiping, one shot fire’d in this Angular maner from an eminence, will do more Execut[ion?] then 20 fire’d Horizontally, for if the Shot strike the Vessel on one side, between wind and Water, they will come out on the othersid some feet below Water, inshort their powder room and all is in danger, nor will the mens lying flatt upon the decks Screen them. I have had experiance of this, acting as a marine Officer on board men of War, you Want as I have said before experianc’d Officers, who have explor’d the Countery rivers, Lakes, and difficult passes, inshort that know every Inch of Ground, that have drub’d, and been Drub’d, for drubing brings them to reason, and reflexion, and will Oblige them to think, those that know the people on the Opposite side, when and wh[ere to] attack, and when not, that know when they have gain’d an advantage and how to keep it (Amherst’s advice to his Officers at Table, and upon all ocasions, was never to loos an Inch of Ground gain’d, and use’d to say, that a thousand gain’d, nay a Millian, would not compensate for one foot lost, he mov’d so slow and so Cautiously, that he never lost an Inch, or met with a Check, by which he acquir’d the name of Snail from the Volatile) that know all their Manuvers, and how they Carry on their Works and duty, both by day, and by night, that know the meaning of every tap of their drum, such as these Would be thought Inestimable in any service that ware opposed to England. You may remember Sir that Mr. Swan was recomended last War in your Regiment For an Adjutant because he fought the Blacks in Jamaica. I can without exaggeration (and I’m sure there is none that will be hardy enough to denigh it) say that there is not one Officer this day in America that has seen more service then I have, both abroad, and at home, during both the late wars, I have serv’d both in horse, foot, and marines, I have acted as Inginer at several siege’s, and in several other departments not Regimental. It cannot be that they have seen more, from this reason, I know them all and the service they have seen, there is none of them much older, if any, and I’m sure I went as early into the service as any of them, and I’m positive that I met with as much approbation and Applause from my Superior Officers as any man ever did upon all ocasions, and yet there is no[thing?] could prevail with me to engage again, but the present Cause, my all is now at Stake the dye is thrown I must Conquor or dye. I have the honor most respectfully to be Sir, Your most Humble and most Obedient Servant
Trevor Newland

P.S. I do not know that I have the Honor to be acquainted with many of the Honble. the delegates of the Congress, I think that you, and Mr. Clinton, must be the first and earliest acquaintance I have in that respectable body. The matter I have here prepos’d I would undertake, as director, or Ingineer, of the works, with a reasonable man to Command the men, I wish Lord Sterling would accept it, he serv’d the Campaign of 56 with us as Secretary. I hope you’l excuse this long Epistle and Impute it to the Implse I feel for the Cause.
Honble. Doctr. Franklin
copied

